DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction
Applicant is advised that the last office action is incomplete because of a missing rejection. This office action is submitted to rectify the oversight. Accordingly, this document serves as the corrected office action and supersedes the first final rejection (mailed on 4/11/2022). 

Amendments
	Applicant has amended claim 1 to omit “for prophylaxis of infection by Phytophthora infestans or Pseudomonas syringae, in crops and ornamental plants”, require that plant being sprayed on is merely “a plant”, and change the source of bacterial serine protease from “Bacillus sp.” to “Nocardiopsis sp.”. Moreover, Applicant has replaced the phrase “consists of a combination of” in claim 8 with “further comprises one or more additional”, as well as added claims 9-20.
	Claims 1-20 are pending and have been examined on the merits.

Priority
	Applicant submitted a statement certifying that U.S. Application 15/323419 is an accurate English translation of the German priority document DE102014009813.

Drawings
RE: Objection to drawings
Applicant argues that Figure 4’s legend does not contain non-English words as the text is “understood as hpi=hours post inoculation, and dai=days after inoculation”. 
Applicant’s argument has been considered. However, the terms “hpi” and “dai” are not well-established in the art. Since they are not properly defined by Applicant and the Brief Description of the Figures do not explain what they mean, the objection to the drawings is still proper but it has been modified as presented below.

Modified objection to the drawings
The drawings are objected to because of a minor informality: the abbreviations “hpi” and “dai” in the legend of Figure 4 are not defined by the Applicant. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
RE: Objection to the specification
	The minor informalities in pages 14-16 have been resolved by the amendments to the specification, thereby obviating the objection.

Claim Objections
RE: Objection to claim 1
	The amendment on claim 1 is sufficient to correct the minor informality. Hence, the claim objection has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-8 under 35 U.S.C. 112(a)
Applicant submits that the rejections are now moot because the claimed method has been amended such that it is no longer directed to “prophylaxis of infection by Phytophthora infestans or Pseudomonas syringae”.
Applicant’s amendments have been considered. The invention is indeed not drawn to prophylaxis of infection. It should be noted, however, that the claims have been amended to recite “thereby suppressing infection of the plant by a phytopathogen” (i.e., any plant pathogen). Claims are now broader because the infection is no longer limited to Phytophthora infestans or Pseudomonas syringae, and the plant is not specified to crops and ornamental plants.
The rejections of record are withdrawn but new grounds of rejection are set forth below to address the new scope of the claims.

New grounds of rejections
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But MPEP § 2164.04 also states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
The claimed invention is a method comprising spraying a plant with an aqueous solution of a bacterial serine protease derived from a Nocardiopsis species to suppress infection of the plant by a phytopathogen. The term “phytopathogen” is being interpreted to refer to any pathogen that infects a plant and causes a disease, such as bacteria, fungi, oomycetes, viruses, and nematodes. In some embodiments, the phytopathogen belongs to the genus Phytophthora, Plasmopara, Pseudoperonospora, Clavibacter, or Pseudomonas. 
Review of the prior art indicates that infection in plants has been conventionally treated by applying either chemical or biological plant protection agents. According to Applicant’s own disclosure, biological plant protection agents include soil-borne bacterial and fungal antagonists that protect plants from pests as substantiated by the (p. 5, Specification). Bacillus subtilis, for example, secretes phytosanitary metabolites and serves as plant growth-promoting rhizobacterium. Other biological plant protection agents include enzymes that provide protection against pathogenic fungi (p. 7, Specification). For instance, proteases have been utilized as pesticide against insects, bacteria, and fungi, and are obtained from various sources like plants, earthworm, and culture supernatant of a Bacillus fermented culture. However, using a Nocardiopsis-derived serine protease to suppress infection by a pathogen in a plant is not well-known in the art. The claimed invention is therefore unpredictable.
Applicant has working examples that tested the effect of a serine protease from Nocardiopsis (“Prot III” comprising Ronozyme) or Bacillus (“Prot IV” and “Prot V” comprising Alcalase or Savinase) against certain phytopathogens in plants (Table 5, p. 16). In Examples 1, 3, and 4, Nocardiopsis serine protease was found to suppress infestation of grapevine leaves by Plasmopara viticola whether it is applied once in the amount of 0.01-1% v/v (Figures 1-2 and Table 2, p. 12-13) or repeatedly at intervals of 8-14 days in the amount of 0.1% v/v (p. 14). When 0.1% v/v of said serine protease was combined with chitinase and [Symbol font/0x62]-glucanase and then sprayed once on the same type of plant as shown in Example 2, P. viticola infestation was also effectively inhibited. Similarly, infestation of tomato plants by Phytophthora infestans was inhibited by 0.1% v/v of Nocardiopsis serine protease alone or in the presence of a wetting agent in Example 5 (Table 3, p. 15). Examples 6-7 and 9 also demonstrate that 0.1% v/v of said enzyme suppresses infection of cucumber plants by Pseudoperonospora cubensis (Table 4, p. 15-16; Table 5, p. 16) and tomato plants by Pseudomonas syringae (Figure 4), respectively, while Example 8 show that 0.01-1% of the enzyme inhibits growth of Clavibacter michiganensis in a plate assay (Figure 3).
These experimental results only show the effectiveness of 0.01-1% of Nocardiopsis serine protease against 3 species of oomycetes and 2 bacterial species. However, there are countless species of pathogens that can infect plants and cause disease. Applicant does not have working examples that test other phytopathogens and the effects of other concentrations of a Nocardiopsis-derived serine protease. Such experimentation is important in assessing enablement because the effects of a particular type of enzyme observed on one species cannot be extended to all. Moreover, it cannot be determined if concentrations lower than 0.01% or higher than 1% are also effective. Applicant thus has no evidence demonstrating that all amounts of a Nocardiopsis-derived serine protease can successfully suppress all phytopathogens. 
According to MPEP §2164.02, “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”. Since Applicant has not provided sufficient guidance for the full scope of the claims and given the unpredictability of the claimed invention, a person with ordinary skill in the art would have to perform undue experimentation in order to practice the claimed method.  
Hence, claims 1-20 are not fully enabled for suppressing infection of a plant by all phytopathogens using all concentrations of a Nocardiopsis-derived serine. 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claim 8 under 35 U.S.C. 112(b)
The amendment makes it clear that the aqueous solution additionally contains one or more serine proteases derived from any bacteria. Thus, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejections of claims 1, 3, and 5 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al.; claims 1 and 3-5 as being anticipated by Kim et al. as evidenced by BD
Traversal of rejections is based on the amendment which changed the origin of the bacterial serine protease from “Bacillus sp.” to “Nocardiopsis sp.”. Applicant contends that Kim et al. only discloses a culture of Bacillus velezensis G341 containing a serine protease. In addition, the antimicrobial activity of said culture is not attributed to the serine protease but to bacillomycin L and fengycin A. Accordingly, the cited prior art fails to teach spraying a plant with an aqueous solution of a Nocardiopsis serine protease that inhibits pathogen infection.
The traversal has been fully considered and is found persuasive. It is conceded that Kim et al. does not teach treating a plant with a Nocardiopsis-derived serine protease. The amendment on claim 1 is sufficient to overcome the rejections of record, which have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejections of claims 1-5 and 7 as being unpatentable under 35 U.S.C. 103 over Kim et al. as evidenced by BD, in view of Ueda et al.; claims 1 and 3-6 over Kim et al. as evidenced by BD, in view of Von Maltzahn et al.; claims 1, 3-5, and 8 over Kim et al. as evidenced by BD, in view of Deinhammer et al.
	Applicant asserts that Kim et al.’s serine protease is obtained from Bacillus velezensis G341 culture and is only found to have nematocide activity. Moreover, neither BD, Ueda et al., Maltzahn et al., nor Deinhammer et al. cures the deficiencies of Kim et al..
	Applicant’s argument has been fully considered. First, the finding that it only exhibits nematocide activity is not inconsistent with the limitation “thereby suppressing infection of the plant by a phytopathogen” because a nematode can be phytopathogen. But given that the disclosed serine protease is not Nocardiopsis-derived, the claim amendment is considered sufficient to overcome the cited prior art. Accordingly, the rejections have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,426,171. 
U.S. patent 10,426,171 discloses a method for prophylaxis of infection by Plasmopora viticola in crops and ornamental plant by spraying plants with an aqueous solution of bacterial serine protease. In some embodiments, the aqueous solution is applied at a dosage of 0.001-1%, a pH of 4-8, or temperatures of 4[Symbol font/0xB0]C to 34[Symbol font/0xB0]C. The aqueous solution can also be formulated with adhesive and wetting agents, as well as stabilizers. Moreover, the U.S. patent discloses a method comprising using the same bacterial serine protease-containing aqueous solution method to suppress infections by Phytophothora infestans, Pseudoperonospora cubensis, Pseudomonas syringae, or Clavibacter michiganensis in the plants.
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosed bacterial serine protease is derived from a species of Bacillus or Nocardiopsis. Since the instant application’s method requires spraying a plant with an aqueous solution of Nocardiopsis sp.-derived serine protease to suppress infection of a plant by a phytopathogen, the U.S. patent is considered to anticipate the claims of the instant application.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651